945 F.2d 405
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Albert Ray TAYLOR, Jr., Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 91-5477.
United States Court of Appeals, Sixth Circuit.
Sept. 24, 1991.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Albert Taylor filed a motion to vacate sentence under 28 U.S.C. § 2255 in which he challenged the constitutionality of his 1988 guilty plea conviction for conspiracy to distribute cocaine, 21 U.S.C. § 846.   The matter was referred to a magistrate judge who recommended that the motion be overruled.   The district court adopted the recommendation, over Taylor's objections, and this appeal followed.   The parties have briefed the issues.


3
Upon consideration, we find no error in the proceedings or decision on review.   Taylor raised claims of selective and discriminatory prosecution and sentencing as well as a contention that the district court should have departed from the Sentencing Guidelines.   Assuming that these claims are properly before the court, we nevertheless find that they are meritless for the reasons set forth in the magistrate judge's report of January 31, 1991 as adopted by the district court by order entered March 29, 1991.


4
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.